DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 07/02/2019.
3.    	Claims 25-48 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 07/02/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 07/02/2019 are acceptable for examination purposes.

Information Disclosure Statement


35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interface for receiving…”, as recited in claims 25 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 7, and paragraphs 85-87 and 97.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC §101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claims 31-36 and 43-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 31-36 and 43-48 disclose “Machine readable storage media” Specification recites “machine readable storage media may have executable instructions that, when executed, cause UE 730 and/or hardware processing circuitry 740 to perform an operation comprising the methods of FIGS. 10-11. Such machine readable storage media may include any of a variety of storage media, like magnetic storage media (e.g., magnetic tapes or magnetic disks), optical storage media (e.g., optical discs), electronic storage media (e.g., conventional hard disk drives, solid-state disk drives, or flash-memory-based storage media), or any other tangible storage media or non-transitory storage media (para. 122). In other words, the specification only provides mere example of Machine readable storage media, which is not a definition. In plain meaning, Machine readable storage media covers transitory-signal as well as non-transitory medium. The broadest reasonable interpretation in light of specification encompasses that " Machine readable storage media" can be “signal per se" since it does not exclude transitory “signal” which stores the non-transitory software code of the 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
16.	Claims 25-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wafta et al. (US 20160278096 A1) in view of Islam (EP 2061192 A1).

Regarding claim 25, Wafta discloses an apparatus of a User Equipment (UE) operable to communicate with a base station on a wireless network, comprising: one or more processors to: process a first transmission received by the UE, the first transmission carrying a set of one or more Access Control (AC) parameters (Wafta, para. 72: Referring to FIG. 2, at 2002, a WTRU 2000 may receive an SIB from eNB 2001 that may indicate one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice); and regulate the sending of a second transmission, in accordance with the set of one or more AC parameters (Wafta, para. 72: At 2006, the WTRU 2000 may send an RRC connection request to establish RRC connection(s) for the corresponding services, perhaps for example based on the information received in the SIB and/or service request. For example, a bit position for MO SMS may be set to a value (e.g., in a bit map) indicating that MO SMS is allowable (e.g., not barred) by the eNB 2001 (and/or the communication network of which eNB 2001 is a part). The WTRU 2000, perhaps for example after reading the SIB and/or bit position, may send a RRC connection request(s) for MO SMS).
Although Wafta discloses an RRC idle state for the UE (Wafta, para. 61), but Wafta does not appear to explicitly disclose the determining step that the UE is in an Inactive Radio Resource Control (RRC) state, while the UE is in the Inactive RRC state, an interface for receiving the first transmission from a receiving circuitry and for sending the second transmission to a transmission circuitry.
In a similar field of endeavor, Islam discloses determining that the UE is in an Inactive Radio Resource Control (RRC) state, while the UE is in the Inactive RRC state, an interface for receiving the first transmission from a receiving circuitry and for sending the second transmission to a transmission circuitry (Islam, para. 4, 18: it is clear in view of section 18 that separate inhibit durations are used per state. Hence, in performing the subsequent steps, the UE has already determined the state that it is in. Moreover, the inactive RRC state is disclosed via the Cell_PCH and URA_PCH states in view of the definitions provided in sections 4 and 30. In view of the above, the processing and regulating are executed while the UE is in the inactive RRC state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wafta with the teaching of Islam to include the step of determining that the UE is in an Inactive Radio Resource Control (RRC) state into the system of Wafta as taught by Islam. The motivation for doing so would have been to provide an efficient usage of network resources as well as optimal utilization of the processor on the UE.

Regarding claim 26, Wafta as modified by Islam discloses the apparatus of claim 25, wherein the set of one or more AC parameters has a hierarchical structure including one or more layers corresponding with one or more of: a barring type level; or a barring parameter level (Wafta, para. 59: one or more barring mechanisms may be provided such as access class barring (ACB), service specific access barring (SSAB) (e.g., to implement reduction in circuit switched fallback (CSFB) request), and/or extended access barring (EAB) (e.g., to reduce the number of access attempts made by devices that are considered to be low access priority devices (LAPD))).

Regarding claim 27, Wafta discloses the apparatus of claim 25, wherein the set of one or more AC parameters is a first set of one or more AC parameters, and wherein the one or more processors are to: generate a request transmission carrying a request that the base station transmit a second set of one or more AC parameters (Wafta, para. 68-72: The WTRU may set the service indication or establishment cause to MO SMS, perhaps for example when initiating the service request procedure for MO SMS (i.e. generating a request). The WTRU RRC layer may send a request for the service indicated to the network/eNB to transmit one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice, etc. In some embodiments, the RRC request may include the service indication, perhaps as part of an establishment cause for the service).

Regarding claim 28, Wafta discloses the apparatus of claim 25, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring factor or a barring time (Wafta, para. 59, 71, 84, 85, 87: The WTRU may use the policy based access control bitmap, the priority factor, the barring factor, and/or the barring time to perform access control).

Regarding claim 29, Wafta discloses the apparatus of claim 25, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring flag, or a barring bitmap (Wafta, para. 73, 76, 85, 87: A bitmap (or other indications) may be included in the system information block (SIB) to indicate the service may be allowed (e.g., not barred) and/or might not be allowed (e.g., barred)).

Regarding claim 30, Wafta discloses the apparatus of claim 25, wherein the set of one or more AC parameters includes, on a barring type level, at least one of: an Internet Protocol Multimedia Subsystem (IMS) voice call type, an IMS video call type, an IMS signaling type, an emergency call type, a real-time gaming type, a Hypertext Transfer Protocol (HTTP) based streaming type, or a best-effort Transmission Control Protocol (TCP) traffic type (Wafta, para. 50, 60, 77: The network (e.g., eNB and/or MME) may inform the WTRUs that MO requests for SMS might not be permitted for a certain duration (e.g., as configured by the network), perhaps for example to increase the chances of successful RRC connections for voice calls, reduce congestion, and/or prioritize certain services such as voice calls (e.g., MO voice, voice communication, IMS and/or CSFB for voice, or CSFB)).

Regarding claim 31, Wafta discloses Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a base station on a wireless network to perform an operation comprising: process a first transmission received by the UE, the first transmission carrying a set of one or more Access Control (AC) parameters (Wafta, para. 72: Referring to FIG. 2, at 2002, a WTRU 2000 may receive an SIB from eNB 2001 that may indicate one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice); and regulate the sending of a second transmission, in accordance with the set of one or more AC parameters, while the UE is in the Inactive RRC state (Wafta, para. 72: At 2006, the WTRU 2000 may send an RRC connection request to establish RRC connection(s) for the corresponding services, perhaps for example based on the information received in the SIB and/or service request. For example, a bit position for MO SMS may be set to a value (e.g., in a bit map) indicating that MO SMS is allowable (e.g., not barred) by the eNB 2001 (and/or the communication network of which eNB 2001 is a part). The WTRU 2000, perhaps for example after reading the SIB and/or bit position, may send a RRC connection request(s) for MO SMS).

In a similar field of endeavor, Islam discloses determine that the UE is in an Inactive Radio Resource Control (RRC) state (Islam, para. 4, 18: it is clear in view of section 18 that separate inhibit durations are used per state. Hence, in performing the subsequent steps, the UE has already determined the state that it is in. Moreover, the inactive RRC state is disclosed via the Cell_PCH and URA_PCH states in view of the definitions provided in sections 4 and 30. In view of the above, the processing and regulating are executed while the UE is in the inactive RRC state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wafta with the teaching of Islam to include the step of determining that the UE is in an Inactive Radio Resource Control (RRC) state into the system of Wafta as taught by Islam. The motivation for doing so would have been to provide an efficient usage of network resources as well as optimal utilization of the processor on the UE.

Regarding claim 32, Wafta discloses the machine readable storage media of claim 31, wherein the set of one or more AC parameters has a hierarchical structure including one or more layers corresponding with one or more of: a barring type level; or a barring parameter level (Wafta, para. 59: one or more barring mechanisms may be provided such as access class barring (ACB), service specific access barring (SSAB) (e.g., to implement reduction in circuit switched fallback (CSFB) request), and/or extended access barring (EAB) (e.g., to reduce the number of access attempts made by devices that are considered to be low access priority devices (LAPD))).

Regarding claim 33, Wafta discloses the machine readable storage media of claim 31, the operation comprising: generate a request transmission carrying a request that the base station transmit a second set of one or more AC parameters (Wafta, para. 68-72: The WTRU may set the service indication or establishment cause to MO SMS, perhaps for example when initiating the service request procedure for MO SMS (i.e. generating a request). The WTRU RRC layer may send a request for the service indicated to the network/eNB to transmit one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice, etc. In some embodiments, the RRC request may include the service indication, perhaps as part of an establishment cause for the service).

Regarding claim 34, Wafta discloses the machine readable storage media of claim 31, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring factor or a barring time (Wafta, para. 59, 71, 84, 85, 87: The WTRU may use the policy based access control bitmap, the priority factor, the barring factor, and/or the barring time to perform access control).

Regarding claim 35, Wafta discloses the machine readable storage media of claim 31, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring flag, or a barring bitmap (Wafta, para. 73, 76, 85, 87: A bitmap (or other indications) may be included in the system information block (SIB) to indicate the service may be allowed (e.g., not barred) and/or might not be allowed (e.g., barred)).

Regarding claim 36, Wafta discloses the machine readable storage media of claim 31, wherein the set of one or more AC parameters includes, on a barring type level, at least one of: an Internet Protocol Multimedia Subsystem (IMS) voice call type, an IMS video call type, an IMS signaling type, an emergency call type, a real-time gaming type, a Hypertext Transfer Protocol (HTTP) based streaming type, or a best-effort Transmission Control Protocol (TCP) traffic type (Wafta, para. 50, 60, 77: The network (e.g., eNB and/or MME) may inform the WTRUs that MO requests for SMS might not be permitted for a certain duration (e.g., as configured by the network), perhaps for example to increase the chances of successful RRC connections for voice calls, reduce congestion, and/or prioritize certain services such as voice calls (e.g., MO voice, voice communication, IMS and/or CSFB for voice, or CSFB)).

Regarding claim 37, Wafta discloses an apparatus of a User Equipment (UE) operable to communicate with a base station on a wireless network, comprising: one or more processors to: process a first transmission received by the UE, the first transmission carrying a set of one or more Access Control (AC) parameters (Wafta, para. 72: Referring to FIG. 2, at 2002, a WTRU 2000 may receive an SIB from eNB 2001 that may indicate one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice); and regulate the sending of a second transmission, in accordance with the set of one or more AC parameters (Wafta, para. 72: At 2006, the WTRU 2000 may send an RRC connection request to establish RRC connection(s) for the corresponding services, perhaps for example based on the information received in the SIB and/or service request. For example, a bit position for MO SMS may be set to a value (e.g., in a bit map) indicating that MO SMS is allowable (e.g., not barred) by the eNB 2001 (and/or the communication network of which eNB 2001 is a part). The WTRU 2000, perhaps for example after reading the SIB and/or bit position, may send a RRC connection request(s) for MO SMS), and wherein the set of one or more AC parameters has a hierarchical structure including one or more layers corresponding with one or more of: a common or per Public Land Mobile Network (PLMN) level; a per network slice level; a call type level; a barring type level; or a barring parameter level (Wafta, para. 63, 65: One or more barring mechanisms may be provided that may limit one or more WTRUs, e.g., with certain configurations, to access the system, perhaps for certain services. Embodiments contemplate that it may be useful to optimize the barring mechanisms. For example, CSFB may be used for voice calls and supplementary service (SS). The voice calls may be more important than SSs. From the WTRU's and/or the network's (e.g., the eNB's) perspective, the actual reason (e.g., the voice call or the SS) for performing CSFB may be transparent. Embodiments recognize that the defined access class barring (ACB) mechanism might not differentiate between barring for CSFB due to voice call or due to SS. For the WTRUs that are in idle mode, embodiments recognize that the access control mechanisms might not differentiate between the voice or video (e.g., IP multimedia system (IMS) voice or video) access from other data. The voice might not be prioritized, e.g., when going from an RRC idle state to an RRC connected state).
Although Wafta discloses an RRC idle state for the UE (Wafta, para. 61), but Wafta does not appear to explicitly disclose the determining step that the UE is in an Inactive Radio Resource Control (RRC) state or Connected RRC state, and an interface for receiving the first transmission from a receiving circuitry and for sending the second transmission to a transmission circuitry.
In a similar field of endeavor, Islam discloses determining that the UE is in an Inactive Radio Resource Control (RRC) state, while the UE is in the Inactive RRC state or Connected RRC state, and an interface for receiving the first transmission from a receiving circuitry and for sending the second transmission to a transmission circuitry (Islam, para. 4, 18: it is clear in view of section 18 that separate inhibit durations are used per state. Hence, in performing the subsequent steps, the UE has already determined the state that it is in. Moreover, the inactive RRC state is disclosed via the Cell_PCH and URA_PCH states in view of the definitions provided in sections 4 and 30. In view of the above, the processing and regulating are executed while the UE is in the inactive RRC state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wafta with the 

Regarding claim 38, Wafta discloses the apparatus of claim 37, wherein the one or more processors are to: generate a request transmission carrying a request that the base station transmit a second set of one or more AC parameters (Wafta, para. 68-72: The WTRU may set the service indication or establishment cause to MO SMS, perhaps for example when initiating the service request procedure for MO SMS (i.e. generating a request). The WTRU RRC layer may send a request for the service indicated to the network/eNB to transmit one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice, etc. In some embodiments, the RRC request may include the service indication, perhaps as part of an establishment cause for the service).

Regarding claim 39, Wafta discloses the apparatus of claim 37, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring factor or a barring time (Wafta, para. 59, 71, 84, 85, 87: The WTRU may use the policy based access control bitmap, the priority factor, the barring factor, and/or the barring time to perform access control).

Regarding claim 40, Wafta discloses the apparatus of claim 37, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring flag, or a barring bitmap (Wafta, para. 73, 76, 85, 87: A bitmap (or other indications) may be included in the system information block (SIB) to indicate the service may be allowed (e.g., not barred) and/or might not be allowed (e.g., barred)).

Regarding claim 41, Wafta discloses the apparatus of claim 37, wherein the set of one or more AC parameters includes, on a barring type level, at least one of: an Internet Protocol Multimedia Subsystem (IMS) voice call type, an IMS video call type, an IMS signaling type, an emergency call type, a real-time gaming type, a Hypertext Transfer Protocol (HTTP) based streaming type, or a best-effort Transmission Control Protocol (TCP) traffic type (Wafta, para. 50, 60, 77: The network (e.g., eNB and/or MME) may inform the WTRUs that MO requests for SMS might not be permitted for a certain duration (e.g., as configured by the network), perhaps for example to increase the chances of successful RRC connections for voice calls, reduce congestion, and/or prioritize certain services such as voice calls (e.g., MO voice, voice communication, IMS and/or CSFB for voice, or CSFB)).

Regarding claim 42, Wafta discloses the apparatus of claim 37, wherein the set of one or more AC parameters includes, on a barring type level, a quality of service (QoS) flow marking based on at least one of: a guaranteed bit rate (GBR) flow, or a non-GBR flow (Wafta, para 84: The eNB may signal a bitmap, for example, [bit(P1)=1, bit(P2)=0, bit(P3)=0] to the WTRU. The bitmap may be signaled using RRC dedicated signaling and/or RRC broadcast signaling. For example, the eNB may use the bit map to inform the WTRU that traffic matching the criteria of policy P1 (e.g., the IP flows that may be defined in policy P1) may be prioritized for access, perhaps while traffic matching the criteria of policy P2 and/or P3 may be barred from access, or assigned a lower relative priority than that of the P1 traffic).

Regarding claim 43, Wafta discloses Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a base station on a wireless network to perform an operation comprising: process a first transmission received by the UE, the first transmission carrying a set of one or more Access Control (AC) parameters (Wafta, para. 72: Referring to FIG. 2, at 2002, a WTRU 2000 may receive an SIB from eNB 2001 that may indicate one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice); and regulate the sending of a second transmission, in accordance with the set of one or more AC parameters (Wafta, para. 72: At 2006, the WTRU 2000 may send an RRC connection request to establish RRC connection(s) for the corresponding services, perhaps for example based on the information received in the SIB and/or service request. For example, a bit position for MO SMS may be set to a value (e.g., in a bit map) indicating that MO SMS is allowable (e.g., not barred) by the eNB 2001 (and/or the communication network of which eNB 2001 is a part). The WTRU 2000, perhaps for example after reading the SIB and/or bit position, may send a RRC connection request(s) for MO SMS), and wherein the set of one or more AC parameters has a hierarchical structure including one or more layers corresponding with one or more of: a common or per Public Land Mobile Network (PLMN) level; a per network slice level; a call type level; a barring type level; or a barring parameter level (Wafta, para. 63, 65: One or more barring mechanisms may be provided that may limit one or more WTRUs, e.g., with certain configurations, to access the system, perhaps for certain services. Embodiments contemplate that it may be useful to optimize the barring mechanisms. For example, CSFB may be used for voice calls and supplementary service (SS). The voice calls may be more important than SSs. From the WTRU's and/or the network's (e.g., the eNB's) perspective, the actual reason (e.g., the voice call or the SS) for performing CSFB may be transparent. Embodiments recognize that the defined access class barring (ACB) mechanism might not differentiate between barring for CSFB due to voice call or due to SS. For the WTRUs that are in idle mode, embodiments recognize that the access control mechanisms might not differentiate between the voice or video (e.g., IP multimedia system (IMS) voice or video) access from other data. The voice might not be prioritized, e.g., when going from an RRC idle state to an RRC connected state).
Although Wafta discloses an RRC idle state for the UE (Wafta, para. 61), but Wafta does not appear to explicitly disclose the determining step that the UE is in an Inactive Radio Resource Control (RRC) state or Connected RRC state.
(Islam, para. 4, 18: it is clear in view of section 18 that separate inhibit durations are used per state. Hence, in performing the subsequent steps, the UE has already determined the state that it is in. Moreover, the inactive RRC state is disclosed via the Cell_PCH and URA_PCH states in view of the definitions provided in sections 4 and 30. In view of the above, the processing and regulating are executed while the UE is in the inactive RRC state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wafta with the teaching of Islam to include the step of determining that the UE is in an Inactive Radio Resource Control (RRC) state into the system of Wafta as taught by Islam. The motivation for doing so would have been to provide an efficient usage of network resources as well as optimal utilization of the processor on the UE.

Regarding claim 44, Wafta discloses the machine readable storage media of claim 43, the operation comprising: generate a request transmission carrying a request that the base station transmit a second set of one or more AC parameters (Wafta, para. 68-72: The WTRU may set the service indication or establishment cause to MO SMS, perhaps for example when initiating the service request procedure for MO SMS (i.e. generating a request). The WTRU RRC layer may send a request for the service indicated to the network/eNB to transmit one or more services is/are allowed and/or one or more services is/are not allowed, for example MO SMS, and/or voice, etc. In some embodiments, the RRC request may include the service indication, perhaps as part of an establishment cause for the service).

Regarding claim 45, Wafta discloses the machine readable storage media of claim 43, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring factor or a barring time (Wafta, para. 59, 71, 84, 85, 87: The WTRU may use the policy based access control bitmap, the priority factor, the barring factor, and/or the barring time to perform access control).

Regarding claim 46, Wafta discloses the machine readable storage media of claim 43, wherein the set of one or more AC parameters includes, on a barring parameter level, at least one of: a barring flag, or a barring bitmap (Wafta, para. 73, 76, 85, 87: A bitmap (or other indications) may be included in the system information block (SIB) to indicate the service may be allowed (e.g., not barred) and/or might not be allowed (e.g., barred)).

Regarding claim 47, Wafta discloses the machine readable storage media of claim 43, wherein the set of one or more AC parameters includes, on a barring type level, at least one of: an Internet Protocol Multimedia Subsystem (IMS) voice call type, an IMS video call type, an IMS signaling type, an emergency call type, a real-time gaming type, a Hypertext Transfer Protocol (HTTP) based streaming type, or a best-effort Transmission Control Protocol (TCP) traffic type (Wafta, para. 50, 60, 77: The network (e.g., eNB and/or MME) may inform the WTRUs that MO requests for SMS might not be permitted for a certain duration (e.g., as configured by the network), perhaps for example to increase the chances of successful RRC connections for voice calls, reduce congestion, and/or prioritize certain services such as voice calls (e.g., MO voice, voice communication, IMS and/or CSFB for voice, or CSFB)).

Regarding claim 48, Wafta discloses the machine readable storage media of claim 43, wherein the set of one or more AC parameters includes, on a barring type level, a quality of service (QoS) flow marking based on at least one of: a guaranteed bit rate (GBR) flow, or a non-GBR flow (Wafta, para 84: The eNB may signal a bitmap, for example, [bit(P1)=1, bit(P2)=0, bit(P3)=0] to the WTRU. The bitmap may be signaled using RRC dedicated signaling and/or RRC broadcast signaling. For example, the eNB may use the bit map to inform the WTRU that traffic matching the criteria of policy P1 (e.g., the IP flows that may be defined in policy P1) may be prioritized for access, perhaps while traffic matching the criteria of policy P2 and/or P3 may be barred from access, or assigned a lower relative priority than that of the P1 traffic).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Sun et al. (US 20130188601 A1) discloses a method that involves receiving a control signal indicating an access restriction on packet switched (PS) 
b)	Jung et al. (US 20160302151 A1) discloses method that involves determining a radio resource control (RRC) connection establishment failure count about a cell of a terminal. First access class barring (ACB) parameter and second ACB parameter are received from a network. The first ACB parameter or second ACB parameter is applied to the cell based on the RRC connection establishment failure count. A connection blocking rate about the cell is increased by utilizing the second ACB parameter in comparison with the first ACB parameter. The first/second blocking factor is barring factor or barring time of the cell.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466